EXHIBIT 10.44

ASSIGNMENT OF INVENTION

AND

NON-PROVISIONAL PATENT APPLICATION

WHEREAS, SaluMedica, LLC, having a place of business at 112 Krog Street,
Suite 4, Atlanta, Georgia 30307 (hereinafter referred to as ASSIGNOR), is the
owner of an invention entitled “FLEXIBLE SPINAL DISC” as described in the
specification forming part of an application for United States letters patent,
Application Number 10/658,932;

WHEREAS, pursuant to a prior assignment, David N. Ku (“KU”) assigned all of his
entire right, title and interest in and to said invention, said application and
all other rights related thereto to ASSIGNOR; and

WHEREAS, SpineMedica Corp. (hereinafter referred to as ASSIGNEE), a Florida
corporation, having a place of business at 1234 Airport Road, Suite 105, Destin,
Florida 32541, is desirous of acquiring the entire right, title and interest in
and to the invention and in and to any letters patent that may be granted
therefor in the United States and in any and all foreign countries;

NOW, THEREFORE, in exchange for good and valuable consideration including the
sum of ten dollars ($10.00) paid to ASSIGNOR by ASSIGNEE, the receipt of which
is hereby acknowledged, ASSIGNOR hereby sells, assigns and transfers unto said
ASSIGNEE, the entire right, title and interest in and to said invention, said
application and any and all letters patent which may be granted for said
invention in the United States of America and its territorial possessions and in
any and all foreign countries, and in any and all divisions, reissues and
continuations thereof, including the right to file foreign applications directly
in the name of ASSIGNEE and to claim priority rights deriving from said United
States application to which said foreign applications are entitled by virtue of
international convention, treaty or otherwise, said invention, application and
all letters patent on said invention to be held and enjoyed by ASSIGNEE and its
successors and assigns as fully and entirely as the same would have been held
and enjoyed by ASSIGNOR had this assignment, transfer and sale not been made.
ASSIGNOR hereby authorizes and requests the Commissioner of Patents and
Trademarks to issue all letters patent on said invention to ASSIGNEE. ASSIGNOR
agrees to execute, and agrees to cause Ku to execute (to the extent it can
control Ku’s acts), all instruments and documents required for the making and
prosecution of applications for United States and foreign letters patent on said
invention, for litigation regarding said letters patent, or for the purpose of
protecting title to said invention or letters patent therefor.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this assignment on behalf of
ASSIGNOR.

 

August 12, 2005

   

/s/ Eric D. Ranney

Date

   

Eric D. Ranney

   

Manager

   

SALUMEDICA, LLC

August 12, 2005

   

/s/ Robert B. Braden

Date

   

Robert B. Braden

   

Manager

   

SALUMEDICA, LLC